Order entered November 22, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00028-CV

                            THE STATE OF TEXAS, Appellant

                                              V.

             MESQUITE CREEK DEVELOPMENT, INC., ET AL., Appellees

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-14-05842-B

                                          ORDER
       Before the Court is appellant’s November 18, 2019 unopposed second motion for an

extension of time to file its brief on the merits. We GRANT the motion and extend the time to

December 23, 2019. We caution appellant that further extension requests will be disfavored.


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE